

EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) made as of October 15, 2018, by and
between the Federal Agricultural Mortgage Corporation, a federally-chartered
instrumentality of the United States with its principal place of business at
1999 K Street, N.W., Washington, D.C. (“Farmer Mac”) and Bradford T. Nordholm
(the “Executive”).
WHEREAS, the Executive desires to be employed by Farmer Mac and Farmer Mac
desires to employ him; and
WHEREAS, Farmer Mac and the Executive have negotiated terms for such employment;
NOW, THEREFORE, by this Agreement, Farmer Mac and the Executive agree as
follows:
1.Employment. Farmer Mac shall employ the Executive, and the Executive accepts
employment Farmer Mac pursuant to this Agreement, as of the date first above
written (the “Effective Date”) upon the terms and conditions set forth in this
Agreement.
2.    Term. The Executive’s employment under this Agreement shall commence on
the Effective Date and shall continue until March 31, 2021, unless sooner
terminated pursuant to Section 8 hereof (the “Initial Term”). After the
expiration of the Initial Term, the term of this Agreement may renew for
successive one-year periods upon a vote of the Board of Directors of Farmer Mac
(the “Board”) to effect such a renewal (each a “Renewal Term”)(the Initial Term
and any Renewal Terms being referred to collectively as the “Term” of the
Agreement); provided, however, that the Agreement shall not renew at the end of
the Initial Term or any Renewal Term unless the Board affirmatively votes to
renew the Agreement and the Executive agrees in writing to any such renewed
Agreement.
3.    Scope of Authority and Employment.
(a)    Scope of Authority. The Executive shall be employed as an executive
officer of Farmer Mac, with the title of President and Chief Executive Officer.
The Executive shall report directly to the Board. The Executive shall be the
senior-most officer of Farmer Mac and shall have responsibility for the general
supervision and management of all the business and affairs of Farmer Mac, as set
forth in the By-Laws of Farmer Mac, subject to the oversight of the Board. The
Board anticipates performing regular performance reviews of the Executive on at
least an annual basis.
(b)    Full Time Employment. The Executive shall devote his best efforts and
substantially all his business time and business endeavors to his duties
hereunder, and shall not engage in any other gainful occupation without the
prior written consent of the Board; provided, however, that this provision shall
not be construed to prevent the Executive from personally, and for his own
account or that of members of his immediate family, investing or trading in real
estate, stocks, bonds, securities, commodities, or other forms of investment, so
long as such investing or trading is not in conflict with the best









--------------------------------------------------------------------------------




interests of Farmer Mac and does not adversely affect his job performance.
Farmer Mac hereby consents to the Executive serving as a member of the board of
directors of Starwood Sustainable Credit and/or the board of directors of any of
its portfolio companies that does not compete with Farmer Mac for no more than
three years from the Effective Date; provided, however, that the Board does not
determine at any time that such role interferes with the Executive’s job duties
at Farmer Mac or that such role presents a conflict of interest to serving as an
employee or officer of Farmer Mac, which determination the Board may make at any
time in its sole discretion; provided that, the Executive shall be given a
period of at least thirty (30) days (the length of the period to be decided by
Farmer Mac) to resign from his role as a member of the board of directors of
Starwood Sustainable Credit and its portfolio company unless the Board
determines that the Executive’s position on the board of directors creates a
conflict of interest, regulatory or legal compliance issue or other exposure to
legal or regulatory risk that must be cured or corrected in less than thirty
(30) days, in which case the Board may require the Executive to resign in less
than thirty (30) days. Farmer Mac represents that it is not, as of the date of
executing this Agreement, aware of any conflict of interest between Executive’s
serving on such boards of directors and Executive’s position with Farmer Mac
under this Agreement, though this representation shall not limit the Board’s
right or ability to determine at a later time that a conflict of interest
exists.
(c)    Place of Employment. The Executive shall be employed to perform his
duties under this Agreement at the principal office location of Farmer Mac,
which currently is in Washington, D.C. Notwithstanding this, it is expected that
the Executive shall be required to travel a reasonable amount of time in the
performance of his duties under this Agreement.
4.    Compensation. Farmer Mac will pay to the Executive the following aggregate
compensation for all services rendered by the Executive under this Agreement:
(a)    Base Salary. The Executive will be paid a base salary during the Term at
an annual rate of seven hundred fifty thousand dollars ($750,000), less
applicable withholding for taxes and similar items, (the “Base Salary”) payable
in arrears through Farmer Mac’s regular payroll process, which is currently
processed on a bi‑weekly basis. The Base Salary will be reviewed periodically by
Farmer Mac and may be increased in the sole discretion of the Board or the
Compensation Committee of the Board, although no increase in the Base Salary
shall be required during the Initial Term.
(b)    Annual Cash Incentive Compensation. In addition to the Base Salary, the
Executive will be eligible to be paid an additional amount (the “Incentive
Salary”) during the Term for work performed by the Executive during the
preceding calendar year, or portion thereof. The initial Incentive Salary target
(the “Incentive Salary Target”) shall be eighty percent (80%) of the Base
Salary, provided, however, that for calendar year 2018 only, the Incentive
Salary Target shall be prorated to reflect the actual number of days that
Executive was employed by Farmer Mac during 2018. The Incentive Salary Target
will be reviewed periodically by Farmer Mac and may be modified in the sole


2



--------------------------------------------------------------------------------




discretion of the Board or the Compensation Committee of the Board. The
Executive shall be covered by the Incentive Salary arrangement for such calendar
year applicable to senior executives of Farmer Mac generally, with any Incentive
Salary determined under this sentence payable when annual incentives are paid to
Farmer Mac executives generally for such calendar year and subject to the
Executive’s continued employment through the applicable date of payment and
subject to any compensation recoupment or “clawback” policy as may implemented
and interpreted by Farmer Mac from time to time; provided, however, that in no
event shall the Incentive Salary be paid later than the first payroll period
following the first Board meeting after Farmer Mac files its Annual Report on
Form 10-K with the U.S. Securities and Exchange Commission for the year in which
the Incentive Salary was earned. The Executive’s Incentive Salary for any year
will be determined based on Farmer Mac’s actual performance in relation to
threshold, target, and maximum amounts for various metrics specified by the
Compensation Committee of the Board, so it may be paid below, at, or above the
Incentive Salary Target.
(c)    Long-Term Incentive Compensation. In addition to the foregoing, the
Executive shall be eligible to receive awards of long-term incentive
compensation from time to time during the Initial Term and any Renewal Terms.
The Executive shall be covered by the long-term incentive compensation
arrangements applicable to senior executives of Farmer Mac generally, and shall
receive awards in a form, and subject to such conditions, as determined by the
Board or the Compensation Committee in its sole discretion. On the Effective
Date, Farmer Mac shall grant to the Executive time-vested restricted stock units
in Farmer Mac’s Class C non-voting common stock valued at approximately two
hundred fifty thousand dollars ($250,000) based upon fair market value as of the
date of grant as determined by the methodology used in Farmer Mac’s financial
statements. Those restricted stock units shall all “cliff” vest on March 31,
2021 if the Executive is still employed (including during any notice period or
paid administrative leave period) by Farmer Mac on that date. In addition, in
approximately March 2019, at the time that long-term incentive awards are made
to other senior executives, Farmer Mac shall grant to the Executive long-term
equity incentive compensation valued at approximately seven hundred thousand
dollars ($700,000) (the “LTI Annual Target”) under the methodology prescribed in
Farmer Mac’s Equity Compensation Grant Policy and subject to the similar terms
and conditions as apply to similar 2019 annual long-term incentive grants made
to other senior executives. The LTI Annual Target will be reviewed periodically
by Farmer Mac and may be modified in the sole discretion of the Board or the
Compensation Committee of the Board.
5.    Expenses. Farmer Mac shall reimburse the Executive for his actual
reasonable and necessary business expenses incurred in carrying out his duties
under this Agreement, in each case in accordance with Farmer Mac’s policies as
in effect from time-to-time and subject to the Executive’s compliance with the
terms of such policies. Reimbursement shall be made to the Executive in
accordance with Farmer Mac’s standard expense reimbursement protocol after
presentation to Farmer Mac of an itemized accounting and documentation of such
expenses in accordance with Farmer Mac’s expense reimbursement policies.


3



--------------------------------------------------------------------------------




The Executive shall relocate to the Washington, D.C. metropolitan area by the
Effective Date. Farmer Mac will reimburse the Executive for reasonable receipted
out-of-pocket relocation expenses up to fifty thousand dollars ($50,000),
including the cost of two (2) house hunting trips (including Executive’s spouse)
to the Washington, D.C. metropolitan area, moving household goods and personal
property, and temporary housing at an extended stay hotel/apartment from the
Effective Date through January 15, 2019.
6.    Vacation. The Executive shall be entitled to five (5) weeks of paid
vacation per year in accordance with Farmer Mac’s annual leave policy.
7.    Employee Benefits. During the Term, the Executive shall be eligible to
participate in the welfare benefit plans and programs, incentive, savings, and
retirement compensation programs, and other employee benefits, including paid
parking in the parking garage associated with Farmer Mac’s headquarters
building, generally available to other senior executives of Farmer Mac and on
terms no less favorable than for other senior executives.
8.    Termination.
(a)    Events of Termination. The Executive’s employment may be terminated and
the employment relationship between the Executive and Farmer Mac may be severed
as set forth below:
(i)    Farmer Mac may terminate the employment of the Executive effective upon
notice to the Executive if the Executive dies or is incapacitated or disabled by
accident, sickness or otherwise so as to render him (in the opinion of an
independent medical consultant selected by the Board in its reasonable
discretion) mentally or physically incapable of performing the essential
functions required to be performed by him under the terms of this Agreement for
a period of at least ninety (90) consecutive days, or for ninety (90) days
(whether consecutive or not) during any six-month period.
(ii)    Farmer Mac may terminate the employment of Executive effective upon
notice to the Executive at any time for “cause.” For the purposes of this
subsection, “cause” shall mean only: (A) the Executive’s breach of an obligation
or representation under this Agreement or of any fiduciary duty to Farmer Mac,
including, without limitation, any act of fraud or misrepresentation or
concealment to Farmer Mac or the Board; (B) the Executive’s violation of or
failure to adhere to any Code of Conduct in effect from time to time that is
applicable to officers and/or employees of Farmer Mac generally or any written
policy of Farmer Mac in effect from time to time if not remedied within five (5)
business days after Farmer Mac’s providing notice thereof (except that with
respect to violation of any policy relating to equal employment opportunity,
discrimination, or harassment, or any violation involving dishonesty, the
Executive shall not be entitled to notice or the opportunity to cure); (C) the
Executive commits, is convicted of, or pleads guilty or nolo contendere to, any
felony of any kind or any misdemeanor or other conduct involving moral


4



--------------------------------------------------------------------------------




turpitude; (D) the Executive’s violation of, or failure to abide by, any law or
regulation relating to his employment with Farmer Mac (including, without
limitation and for the avoidance of doubt, any insider trading law) or otherwise
applicable to him in his capacity as an employee or officer of Farmer Mac;
(E) conduct by the Executive in connection with his employment hereunder that
constitutes dishonesty or misconduct; (F)  neglect of Executive’s duties,
including, without limitation, the duty to supervise, if not remedied within
five (5) business days after Farmer Mac’s providing notice thereof; (G) the
Executive’s use of illegal drugs, abuse of other controlled substances, or
working under the influence of alcohol or other controlled substances (except as
may be authorized by a prescription from a physician); (H) any failure or
refusal by the Executive to perform his duties under this Agreement if not
remedied within five (5) business days after Farmer Mac’s providing notice
thereof; or (I) any failure or refusal by the Executive to obey lawful
directives from the Board or its authorized designee if not remedied within five
(5) business days after Farmer Mac’s providing notice thereof. For each sub-part
of this “cause” definition in which the Executive is provided the right to
notice and the opportunity to cure, the determination as to whether an act,
omission, or violation is curable, and the determination as to whether it has
been cured, shall be determined by the Board in its good faith judgment. In no
event shall the Executive have the right to notice or opportunity to cure more
than once for violation of any sub-part of this “cause” definition. After the
Executive has been provided notice of, and effected cure of, a violation of any
sub-part of this “cause” definition, Farmer Mac shall have the right to
terminate the Executive’s employment for “cause” for any subsequent violation of
that sub-part. Any resignation by the Executive that occurs after any notice
provided under this subsection, or after the Executive has committed an act or
omission that constitutes “cause” hereunder, and before the Board has determined
whether an act, omission, or violation is curable or has been cured shall be
treated as a termination of this Agreement for “cause.”
In addition, the Board may place the Executive on administrative leave at any
time. In such event, during the period the Executive is on administrative leave,
the Executive shall continue to receive the payments and benefits specified in
Sections 4 through 7 hereof.
(iii)    Subject to the terms and conditions of this Agreement, including
Section 8(d), Farmer Mac may terminate the employment of the Executive without
“cause” at any time. For the avoidance of doubt, termination of the Executive’s
employment for any reason upon the expiration of the Term shall not be treated
as a termination without “cause” for purposes of this Agreement.
(iv)    Notwithstanding the provisions of Section 8(a)(iii) above, and without
incurring liability for any payments pursuant to Section 8(d) below, Farmer Mac
may terminate the employment of the Executive at any time after the passage by
the Board of a resolution authorizing the liquidation of Farmer Mac,


5



--------------------------------------------------------------------------------




provided, however, that the following shall not be deemed to be a liquidation
for purposes of this Agreement: incorporation, organization or reorganization of
a corporation or other business entity which is substantially similar to Farmer
Mac and which uses substantially the same assets or equity as Farmer Mac. As
used herein, the term “reorganization” shall have the same meaning as in Section
368(a) of the Internal Revenue Code (“the Code”). In addition, notwithstanding
the provisions of subsection 8(a)(iii) above, and without incurring liability
for any payments pursuant to Section 8(d) below, Farmer Mac may terminate the
employment of the Executive at any time after a conservator or receiver is
appointed pursuant to Section 8.41 of Farmer Mac’s charter (12 U.S.C. § 2279cc)
(b)    Payment of Accrued Compensation.
(i)    Upon termination of the Executive’s employment pursuant to preceding
subsection (a) or upon termination of the Executive’s employment upon expiration
of the Term, the Executive (or his estate or heirs, as the case may be) shall be
entitled to receive all Base Salary, expense reimbursements, vacation pay (up to
the limit for the payment of accrued vacation pay set forth from time to time in
Farmer Mac’s employment-related policies, which is currently four (4) weeks),
and similar amounts accrued and unpaid as of the date of termination. For the
avoidance of doubt, these accrued and unpaid amounts shall not include any
accrued Incentive Salary. These accrued and unpaid amounts shall be in addition
to any amounts that may be due under subsection (c), (d), or (e) of this
Section 8. The obligations of Farmer Mac under this subsection (b) shall survive
any termination of this Agreement.
(ii)    In the event of the Executive’s voluntary termination of employment
hereunder (other than pursuant to Section 8(e) below), Farmer Mac shall not be
obligated to make any further compensation payments to Executive beyond those
accrued prior to the effective date of such termination, and shall not be
required to pay any accrued Incentive Salary.
(c)    Disability Pay. Upon termination of the Executive’s employment pursuant
to subsection 8(a)(i), Farmer Mac shall, if Executive (or, if applicable, his
executor or authorized legal representative) executes and does not revoke a
separation agreement, including a full release of claims in favor of Farmer Mac
and its affiliates, in form and substance acceptable to Farmer Mac within thirty
(30) days (or such longer period as required for a valid release under
applicable law) following such termination, continue to pay the Executive (or
his estate or heirs, as the case may be) for the shorter of (i) twelve (12)
months or (ii) the period ending when Executive ceases to receive or be eligible
for disability insurance payments, the difference between the Executive’s
current Base Salary and the amount of disability insurance payments received by
the Executive under insurance policies provided by Farmer Mac in accordance with
this Agreement.
(d)    Severance Pay. Upon termination of the Executive’s employment pursuant to
Section 8(a)(iii) during the Initial Term or any Renewal Term, subject to the


6



--------------------------------------------------------------------------------




Executive’s execution of a separation agreement, including a full release of
claims in favor of Farmer Mac and its affiliates, in form and substance
acceptable to Farmer Mac within thirty (30) days (or such longer period as
required for a valid release under applicable law) following such termination
and the Executive not revoking such release, Farmer Mac shall, to the extent
permitted by law and regulation, pay the Executive in the next payroll period
following the expiration of the revocation period under the release but no later
than sixty (60) days following the date on which the Executive experiences a
“separation from service” as defined in Section 409A of the Code, an aggregate
lump sum amount in cash equal to the sum of (a) the Base Salary and (b) the Base
Salary multiplied by the Incentive Salary Target; provided, however, that if the
period during which the Executive has discretion to execute or revoke the
general release of claims straddles two calendar years, then Farmer Mac will
make the severance payment in the second of such years, regardless of which year
the Executive actually delivers the executed general release of claims to Farmer
Mac, subject to the release agreement first becoming effective. The Executive
may not, directly or indirectly, designate the calendar year of payment. The
amount to be paid by Farmer Mac to the Executive under this Section 8(d) will
not be mitigated by any subsequent earnings by the Executive from any other
source. In addition, subject to the contingencies described above, to the extent
that Executive makes proper and timely coverage continuation elections pursuant
to the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
and remains eligible for such coverage, Farmer Mac will pay or reimburse
Executive for COBRA medical, dental and vision insurance continuation premiums
for the Farmer Mac group medical, dental and vision insurance coverage that
Executive had as of the date of termination until the earlier of (i) the date
that is one (1) year from the date of termination of employment or (ii) the date
that he becomes eligible for medical insurance coverage through another employer
(but only to the extent that Farmer Mac continues to offer such plans and
programs to similarly situated active employees of Farmer Mac). In addition,
during the same time period, Farmer Mac shall permit Executive to continue to
participate in all Farmer Mac-sponsored life, accidental death and disability
insurance benefit plans or programs in which Executive was participating at the
time of termination, to the extent such post-termination participation is
permitted by the terms of such plans and programs and applicable law, at Farmer
Mac’s cost (but only to the extent that Farmer Mac continues to offer such plans
and programs to similarly situated active employees of Farmer Mac). If this
commitment to provide benefits continuation raises any compliance issues or
impositions of penalties under any non-discrimination rules that have been
issued or are issued in the future pursuant to the Patient Protection and
Affordable Care Act (PPACA) or is treated as discriminatory under Section 105(h)
of the Code, Farmer Mac may modify this obligation in any manner it deems
necessary or advisable, in its sole discretion, including declining to provide
continued participation, so that it complies with the terms of those
non-discrimination rules; provided, however, that, if Farmer Mac is unable to
provide any of these aforementioned benefits then it shall provide the Executive
with a cash payment equivalent to the cost for the Executive to obtain coverage
substantially similar to that benefit plan up to, but not exceeding the amount
paid in premiums for the Executive’s coverage under that benefit plan during the
year prior to the date of termination of the Executive’s employment. The amount
to be


7



--------------------------------------------------------------------------------




paid by Farmer Mac to the Executive under this Section 8(d) is in lieu of any
and all other severance payments otherwise available to the Executive and
Executive shall not be entitled to any severance payments under any other Farmer
Mac contract, policy or plan. Farmer Mac may withhold taxes and other required
contributions from any amount payable pursuant to this Section 8(d). If the
Executive is found by any tribunal to be entitled to severance payments from any
other source in connection with his employment with Farmer Mac, the amount of
such severance payments shall be subtracted from the amount due under this
Section 8(d) and the Executive shall refund to Farmer Mac any excess already
received by him. The severance payments payable hereunder, shall not be reduced
by compensation earned in exchange for work from any other source. For the
avoidance of doubt, the Executive shall not be entitled to severance pay under
this Section 8(d) due to expiration of the Term or due to the termination of the
Executive’s employment upon the expiration of the Term.
(e)    Constructive Termination. The Executive may, at his option, terminate his
employment with Farmer Mac during the Initial Term or any Renewal Term if Farmer
Mac materially breaches any of its obligations set forth under this Agreement,
the Executive so notifies Farmer Mac of such breach and his intent to resign in
writing within thirty (30) days after Executive becomes aware of such breach,
and Farmer Mac does not remedy such breach within thirty (30) days after
receiving such notice. If the Executive resigns immediately following Farmer
Mac’s failure to remedy such a breach, the Executive shall, subject to the
Executive’s execution of a separation agreement, including a full release of
claims in favor of Farmer Mac and its affiliates, in form and substance
acceptable to Farmer Mac within thirty (30) days (or such longer period as
required for a valid release under applicable law) following such termination
and the Executive not revoking such release, and subject to the terms of
Section 8(d) above, have the right to receive the amount he would have received
if Farmer Mac had terminated his employment pursuant to the preceding subsection
8(a)(iii); provided, however, that if an arbitrator or other third-party
decision maker responsible for deciding any dispute over payment of severance
determines that Farmer Mac could have terminated the Executive’s employment for
“cause,” the Executive shall have no right to receive any amounts described in
Section 8(d) and failure to make any such payment shall not be deemed to be a
breach of this Agreement by Farmer Mac.
9.    Notices. Any notice given under this Agreement will be sufficient if in
writing and either: (a) mailed postage prepaid by registered or certified mail,
return receipt requested; or (b) delivered by hand to, in the case of Farmer
Mac, 1999 K Street, N.W., Washington, D.C. 20006, attention General Counsel or,
in the case of the Executive, at his address identified in the payroll records
of Farmer Mac (or to such other addresses as may be from time to time designated
by notice from the recipient party to the other) with a copy delivered to Daniel
L. Schwartz, Day Pitney LLP, One Canterbury Green, Stamford, CT 06901. Any such
notice will be effective upon actual receipt or refusal thereof.


8



--------------------------------------------------------------------------------




10.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by, interpreted and
enforced in accordance with the laws of the District of Columbia.
(b)    Arbitration. If any legally actionable dispute arises under this
Agreement or otherwise which cannot be resolved by mutual discussion between the
parties hereto, then Farmer Mac and the Executive each agree to resolve any and
all such disputes by binding arbitration before a panel of three (3) arbitrators
experienced in employment law. Said arbitration will be conducted in accordance
with the rules applicable to employment disputes of the Model Employment Rules
of the American Arbitration Association (“AAA”) and the laws applicable to the
claim. The parties shall have thirty (30) calendar days after notice of such
arbitration has been given to attempt to agree on the selection of a panel of
three (3) arbitrators. In the event the parties are unable to agree in such
time, AAA will provide a list of twelve (12) available arbitrators and an
arbitrator will be selected by each party from such twelve (12)-member panel
provided by AAA. The two (2) arbitrators selected by the parties shall, in turn,
select by agreement a third arbitrator from the AAA list. The arbitrators may
permit reasonable discovery, including document requests, interrogatories and
depositions, but in allowing discovery shall balance the policy favoring
discovery against the policy of the Federal Arbitration Act (“FAA”), 9 U.S.C.
§ 1 et seq., and the AAA Rules to facilitate cost-effective expeditious
resolution of disputes. The parties agree that this agreement to arbitrate
includes any and all disputes that Farmer Mac may have against the Executive, or
that the Executive may have against Farmer Mac and/or its affiliates and/or
employees, arising out of or relating to this Agreement, the Executive’s
employment or the Executive’s termination including, but not limited to, any
claims of discrimination or harassment in violation of applicable law and any
other aspect of the Executive’s compensation, employment or the Executive’s
termination. The parties further agree that arbitration as provided for in this
Section 10(b) is the exclusive, final and binding remedy for any such dispute
and will be used instead of any court or agency action or action before any
other tribunal, which is hereby expressly waived, except for any request by
either party for temporary or preliminary injunctive relief pending arbitration
in accordance with applicable law or for breaches by the Executive of his
obligations under Sections 11, 12, 13, or 14. The Executive agrees that he will
not join any class or other person in making a joint or class claim against
Farmer Mac and he hereby waives any right to do so. The parties agree that this
Agreement is subject to the FAA and that this agreement to arbitrate shall be
enforceable to the fullest extent allowed by the FAA. All rulings shall require
concurrence of the majority of the panel. The final award shall be in writing
with an explanation of the reasons for the award, signed by the arbitrators, and
shall be rendered within 30 days of the completion of the hearing and promptly
transmitted to the respective parties. Such award shall be binding and
conclusive upon all parties hereto subject only to grounds permitted under the
FAA for vacating, correcting, or modifying an award. The parties agree that (i)
the arbitration provided for herein shall be conducted in the District of
Columbia unless otherwise mutually agreed; (ii) each party shall bear the costs
of its own attorneys and (iii) the parties shall share equally the cost of the
arbitration. In the event


9



--------------------------------------------------------------------------------




of any conflict between the AAA Rules and the requirements of the FAA or this
Agreement, the requirements of the FAA and this Agreement shall prevail. The
parties agree that any final award or decision by the arbitral panel may be
filed in the U.S. District Court for the District of Columbia for enforcement
and that it may be enforced by such court.
(c)    Waiver. The waiver by any party of a breach of any provision of this
Agreement shall not operate as a waiver of any other breach of any provision of
this Agreement by any party.
(d)    Entire Agreement. This Agreement sets forth the entire understanding of
the parties concerning the subject matter hereof and supersedes all prior
agreements between the parties regarding the subject matter hereof, and may not
be changed or modified except by a written instrument duly executed by or on
behalf of the parties hereto.
(e)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective, successors, heirs,
personal representatives and assigns. This subsection is not to be construed to
permit the Executive to assign his obligation to perform the duties of his
employment hereunder. This subsection permits Farmer Mac the right to assign
this Agreement to a successor entity, provided that such successor entity
succeeds to all or substantially all of the assets or business of Farmer Mac and
expressly assumes in writing delivered to the Executive, all of Farmer Mac’s
obligations under this Agreement.
(f)    Severability. If any term, condition, or provision of this Agreement or
the application thereof to any party or circumstances shall, at any time or to
any extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, condition or provision to parties or circumstances
other than those to which it is held invalid or unenforceable, shall not be
affected thereby, and each term, condition and provision of their Agreement
shall be valid and enforceable to the fullest extent permitted by law.
(g)    Tax Withholding. All payments here under shall be subject to all
applicable tax withholdings and other authorized deductions.
(h)    Survival. The termination of the Executive’s employment by Farmer Mac for
any reason shall not relieve the Executive of any obligations to Farmer Mac
under Sections 11 through 15 of this Agreement, all of which shall survive the
termination of such employment.
11.    Agreement Not to Compete with Farmer Mac. Notwithstanding anything in
this Agreement to the contrary, in the event of the termination of the
Executive’s employment for any reason, for a period of two (2) years thereafter,
the Executive shall not, within the United States of America, without the prior
written consent of Farmer Mac, directly or indirectly, engage in any business or
activity, whether as principal, agent, officer, director, partner, employee,


10



--------------------------------------------------------------------------------




independent contractor, consultant, stockholder or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, that competes with the business of Farmer Mac, including, without
limitation, the acquisition and securitization of agricultural mortgage loans,
rural utility loans, or USDA “guaranteed portions” (collectively hereinafter
referred to as “Farmer Mac Qualified Loans”); provided, however, that such
prohibited activity shall not include the ownership of up to 5% of the common
stock in any public company. The provisions of this Section 11 shall survive the
termination of this Agreement and the termination of the Executive’s employment
hereunder and shall not be deemed to limit any protection or remedy available to
Farmer Mac pursuant to federal, District of Columbia, state, or local law.
12.    Agreement Not to Use Confidential or Proprietary Information. Farmer Mac
and the Executive both recognize that the Executive has had and will have access
to and may acquire, and may assist in developing, confidential and proprietary
information relating to the business and operations of Farmer Mac as a result of
the Executive’s employment or association with Farmer Mac. The Executive hereby
covenants and agrees that he will retain all “Confidential Information” (as
defined below) in trust for the sole benefit of Farmer Mac and its successors
and assigns. The Executive hereby covenants further that, in addition to his
fiduciary responsibilities as an officer not to disclose certain information of
or relating to Farmer Mac, he will not, at any time during or after the term of
this Agreement, without the prior written consent of Farmer Mac, directly or
indirectly communicate or divulge any such Confidential Information to any
person, firm, corporation or other business organization (other than the
Executive’s attorneys for the purpose of obtaining legal advice), or use any
such Confidential Information for the Executive’s own account or benefit or for
the account or benefit of any other person, except as required in connection
with the performance of his services hereunder. The term “Confidential
Information” shall mean any trade secret, data or other confidential or
proprietary information related to the business and activities of Farmer Mac.
The Executive may, however, disclose or use any such information (i) as has
become generally available to the public other than through a breach of this
Agreement by the Executive or the Executive’s attorney; (ii) as becomes
available to the Executive on a non-confidential basis from a source other than
any other party hereto, provided that such source is not known or reasonably
believed by the Executive to be bound by a confidentiality agreement or other
obligations of secrecy; (iii) as may be required in any report, statement or
testimony required to be submitted to any Governmental Entity (as defined below)
having or claiming to have jurisdiction over it, or as may be otherwise required
by applicable law, or as may be required in response to any summons or subpoena
or in connection with any litigation, provided, however, that in the event such
disclosure is required by law, the Executive shall provide Farmer Mac with
prompt notice of such requirement so that Farmer Mac may seek an appropriate
protective order prior to any such required disclosure by the Executive; (iv) to
report possible violations of federal, state, or local law or regulation to any
Governmental Entity, or from making other disclosures that are protected under
the whistleblower provisions of federal, state, or local law or regulation, and
the Executive shall not need the prior authorization of Farmer Mac to make any
such reports or disclosures and shall not be required to notify Farmer Mac that
he has made such reports or disclosures; (v) to disclose a trade secret (as
defined by 18 U.S.C. § 1839) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, in either
event solely for the purpose of reporting or investigating a suspected violation
of law; (vi) to disclose a trade secret


11



--------------------------------------------------------------------------------




(as defined by 18 U.S.C. § 1839) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; or (vii) as may
be necessary to establish the Executive’s rights under this Agreement. For the
purposes of this Agreement, “Governmental Entity” means any government or
agency, district, bureau, board, commission, court, department, official,
political subdivision, tribunal, taxing authority or other instrumentality of
any government, whether federal, state or local, domestic or foreign. The
provisions of this Section 12 shall survive the termination of this Agreement
and the termination of the Executive’s employment hereunder and shall not be
deemed to limit any protection or remedy available to Farmer Mac pursuant to
federal, District of Columbia, state, or local law.
13.    Agreement Not to Solicit Farmer Mac Employees. For a period of two (2)
years after the termination of the Executive’s employment hereunder for any
reason, the Executive shall not, directly or indirectly, without the prior
written consent of Farmer Mac, induce any employee of Farmer Mac who is a
“member of management” (as defined below) or is directly involved in the
acquisition and securitization of Farmer Mac Qualified Loans to engage in any
activity in which the Executive is prohibited from engaging in under this
Agreement, or to terminate such person’s employment with Farmer Mac. During the
same time period, the Executive shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, employ,
offer employment to, lure, entice away or assist others in recruiting or hiring
any person who is or was employed by Farmer Mac unless such person shall have
ceased to be employed by Farmer Mac for a period of at least six (6) months and
is not subject to any non-compete covenants substantially similar in nature to
those contained in Section 11 hereof. “Member of management” means the
President, any Executive Vice President, any Senior Vice President, any Vice
President, the Secretary, the Controller, or the Treasurer of Farmer Mac. The
provisions of this Section 13 shall survive the termination of this Agreement
and the termination of the Executive’s employment hereunder and shall not be
deemed to limit any protection or remedy available to Farmer Mac pursuant to
federal, District of Columbia, state, or local law.
14.    Agreement Not to Disparage Farmer Mac. The Executive shall not, directly
or indirectly, make any statement (oral or written), or take any other action,
which is in any way disparaging to or tends to diminish the reputation of Farmer
Mac, its products, services, officers, directors, or employees, whether past or
current. This Section 14 shall not in any way limit any of Executive’s rights to
report or disclose information that are expressly reserved in Section 12
(“Agreement Not to Use Confidential or Proprietary Information”), or in any way
limit Executive’s ability to provide truthful testimony or information in
response to a subpoena, court or arbitral order, or valid request by a
Governmental Entity, or as otherwise required by law. The provisions of this
Section 14 shall survive the termination of this Agreement and the termination
of the Executive’s employment hereunder and shall not be deemed to limit any
protection or remedy available to Farmer Mac pursuant to federal, District of
Columbia, state, or local law.
15.    Recoupment. Amounts payable to the Executive under this Agreement shall
be subject to any recoupment or “clawback” policy as may implemented and
interpreted by Farmer Mac from time to time, including, but not limited to, any
recoupment or “clawback” policy that may be implemented by Farmer Mac to comply
with the Dodd-Frank Wall Street Reform and


12



--------------------------------------------------------------------------------




Consumer Protection Act, or any other applicable law and regulation. The
provisions of this Section 15 shall survive the termination of this Agreement
and the termination of the Executive’s employment hereunder and shall not be
deemed to limit any protection or remedy available to Farmer Mac pursuant to
federal, District of Columbia, state, or local law.
The parties below hereby execute this Agreement as of the date first written
above.


Federal Agricultural Mortgage Corporation            Executive






By: /s/ Lowell L. Junkins                        /s/ Bradford T.
Nordholm        
Name: Lowell L. Junkins                     Bradford T. Nordholm
Title: Chairman of the Board                        




13

